United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 98-3051
                                 ___________

Wardell Washington,                     *
                                        *
              Appellant,                *
                                        *
       v.                               *
                                        *
Nancy Hollis, Individually and in her   *
capacity as an employee of Worthen/     *
Boatmen National Bank in Little Rock, *
Arkansas; David Ebinger, Individually *
and in his capacity as an employee of   *
Worthen/Boatmen National Bank, and *
in his capacity as Detective Sergeant   *
of Little Rock Police Department,       *
                                        *   On Appeal from the United States
              Appellees,                *   District Court for the
                                        *   Eastern District of Arkansas.
John Doe, Individually and in his/her   *
capacity as Sgt. David Ebinger,         *         [UNPUBLISHED]
Supervisor at Worthen/Boatmen           *
National Bank in Little Rock, Arkansas, *
                                        *
              Defendant,                *
                                        *
Curt Bradbury, Individually and in his *
capacity as former Chairman/President *
of Worthen National Bank; Chip          *
Dudley, Individually and in his         *
capacity as President of Boatmen’s      *
National Bank of Arkansas in Little     *
Rock, Arkansas; Gary Smith,             *
Individually and in his capacity as     *
Executive Vice President of Boatmen’s   *
National Bank of Little Rock,           *
Arkansas; NationsBank, formerly         *
known as Worthen National Bank of       *
Arkansas, formerly known as             *
Boatmen’s National Bank of Arkansas,    *
                                        *
             Appellees.                 *
                                   ___________

                          Submitted: July 7, 1999
                              Filed: July 27, 1999
                                  ___________

Before WOLLMAN, Chief Judge, BOWMAN, and BEAM, Circuit Judges.
                             ___________

PER CURIAM.

       Wardell Washington brought an action alleging defendants had misused a
manuscript he had written and asserting claims of copyright and trademark
infringement, unfair competition, unjust enrichment, “unauthorized duplication and
distribution,” unfair and deceptive practices, malicious “stealing/taking and copying”
of the manuscript, a RICO violation, and conspiracy. See Appellant's Brief at 1. The
District Court1 granted summary judgment for defendants, and denied Washington’s
motion for reconsideration. Washington appeals. He has filed a motion to supplement
the record, which we grant.

     After reviewing the District Court’s grant of summary judgment de novo, see
Thomas v. Gunter, 103 F.3d 700, 702 (8th Cir. 1997), we conclude that Washington’s


      1
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas.
                                         -2-
claims are unsupported, and that defendants were entitled to judgment as a matter of
law. We also conclude the District Court did not abuse its discretion in denying further
discovery before ruling on the summary judgment motion because the facts Washington
sought to obtain would not have prevented the entry of summary judgment. See Fed.
R. Civ. P. 56(f); Duffy v. Wolle, 123 F.3d 1026, 1040-41 (8th Cir. 1997), cert. denied,
118 S. Ct. 1839 (1998); Allen v. Bridgestone/Firestone, Inc., 81 F.3d 793, 797-98 (8th
Cir. 1996). Finally, we conclude the District Court did not abuse its discretion in
denying the motion for reconsideration. See Perkins v. US West Communications, 138
F.3d 336, 340 (8th Cir. 1998); Sanders v. Clemco Indus., 862 F.2d 161, 169 & n.14
(8th Cir. 1988).

      As no error of law appears in the District Court’s ruling, and we affirm for the
reasons set forth in the District Court’s decision, we believe that an extended opinion
is unnecessary. Accordingly, we affirm without further discussion. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-